Citation Nr: 9907895	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the issue of entitlement to service connection 
for rhabdomyolysis with marked elevation of creatine 
phosphokinase (CPK) enzyme (previously claimed as myositis 
and cortisone deficiency) is well grounded.

2.  Entitlement to service connection for right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to May 1965 
and from September 15, 1990 to September 30, 1990.  The 
veteran also had service in the National Guard of Tennessee 
from August 1985 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a hernia and for lack of cortisone.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

The issue of entitlement to service connection for right 
inguinal hernia repair will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In the Supplemental Statement of the Case dated in June 
1998, the RO determined that the veteran's claim for 
entitlement to service connection for rhabdomyolysis with 
marked elevation of CPK enzyme (previously claimed myositis 
as cortisone deficiency) was not well-grounded.

2.  There is competent medical evidence of record which 
relates the rhabdomyolysis with marked elevation of CPK 
enzyme (previously claimed myositis as cortisone deficiency) 
to the veteran's military service.


CONCLUSION OF LAW

The criteria for establishing a well-grounded claim for 
entitlement to service connection for rhabdomyolysis with 
marked elevation of CPK enzyme (previously claimed myositis 
as cortisone deficiency) have been met.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim for entitlement to service connection for 
rhabdomyolysis with marked elevation of CPK enzyme is whether 
the he has submitted a well-grounded claim for the benefits 
arising therefrom.  38 U.S.C.A. § 5107(a) (1991).  A person 
who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990). 384, 388  (1995).  

Thus, in order for a service connection claim to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or aggravation and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995). 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.6(a) (1997).

The veteran contends that he is entitled to service 
connection for entitlement to service connection for 
rhabdomyolysis with marked elevation of CPK enzyme.  The 
veteran served on active duty from June 1961 to May 1965 and 
from September 15, 1990 to September 30, 1990.  He also had 
service in the Air National Guard of Tennessee from August 
1985 to December 1994.

In August 1995, the RO denied the veteran's claim for 
entitlement to service connection for lack of cortisone.  In 
the Supplemental Statement of the Case dated in June 1998, 
the RO determined that the veteran's claim for entitlement to 
service connection for rhabdomyolysis with marked elevation 
of CPK enzyme (previously claimed as myositis and cortisone 
deficiency) was not well-grounded.

As a result of the onset of symptoms associated with the 
rhabdomyolysis (myositis) the veteran underwent a Medical 
Evaluation Board (MEB) in May 1994.  The MEB report 
apparently indicates that the veteran's myositis and adrenal 
hypofunction were not incurred while entitled to basic pay 
and existed prior to service.  The report also, apparently, 
indicates that the foregoing disorders were permanently 
aggravated by service.

Additionally, a private medical record dated in May 1996 
suggests that the veteran's disease began while he was still 
on active duty with the Air National Guard, and that there is 
question whether exposure to a toxic material while employed 
by the Air National Guard could account for his disease.

The Board finds that the veteran has submitted a well-
grounded claim for pursuant to 38 U.S.C.A. § 5107 (West 
1991).  This finding is based upon the medical records 
indicating the presence of a relationship between the 
rhabdomyolysis with marked elevation of CPK enzyme and the 
veteran's military service service.


ORDER

The criteria for establishing a well-grounded claim for 
entitlement to service connection for rhabdomyolysis  with 
marked elevation of creatine phosphokinase CPK enzyme 
(previously claimed as myositis and cortisone deficiency) 
have been met.


REMAND

Having determined that the claim for entitlement to service 
connection for rhabdomyolysis with marked elevation of CPK 
enzyme is well grounded, VA has the statutory duty to assist 
the veteran in the development of evidence pertinent to that 
claim.

A review of the veteran's claims file reveals that the 
veteran served on active duty from June 1961 to May 1965 and 
from September 15, 1990 to September 30, 1990.  The veteran 
also had service in the Air National Guard of Tennessee from 
August 1985 to December 1994.  The record, however, does not 
establish the specific periods during service in the Air 
National Guard, which are ACDUTRA or inactive duty training.  
The reocrd also indicates that the veteran has been employed 
as a civilian with the Military Department of Tennessee.

The veteran also contends that he is entitled to service 
connection for right inguinal hernia repair.  As indicated 
above, the record does not establish the specific periods of 
the veteran's service in the National Guard that was 
considered active duty, active duty for training, or inactive 
duty nor has the veteran indicated the approximate date that 
this disorder occurred. 

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional military, VA and private 
medical records, which are not on record 
with regard to the disabilities in issue, 
to include current treatment records.  In 
conjunction with the scheduled VA 
examination, the veteran should furnish 
the approximate dates and circumstances 
regarding the initial manifestations of 
the rhabdomyolysis with marked elevation 
of CPK enzyme and the inquinal hernia.  

The veteran should be  requested to 
identify all toxins to which he was 
exposed while in the military and the 
circumstances surrounding said exposure.  
He should furnish a complete civilian 
employment history and all toxins to 
which he was exposed as a civilian.  He 
should be requested to furnish the dates 
he was employed as a civilian with the 
Military Department of Tennessee.  The RO 
should inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claims.

2.  The RO should then contact the 
appropriate source(s) in order to verify 
the veteran's periods of ACDUTRA and 
inactive duty training.  The RO should 
also request the appropriate source(s) to 
conduct a search for the Physical 
Evaluation Board report, in fact one was 
completed, request confirmation of the 
MEB determination that the veteran's 
disabilities, then diagnosed as myositis 
and adrenal hypofunction, were 
permanently aggravated by service, and if 
the veteran received any severance 
disability benefits.  This request should 
include a copy of the May 14, 1994 
Narrative Summary by the Chief, 
Areomedical Services and the MEB report.

3.  A VA examination by an appropriate 
specialist should be conducted in order 
to determine the etiology of the 
rhabdomyolysis and elevation of CPK 
enzyme.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished at 
this time.  It is requested that the 
examiner obtain a detailed history of 
inservice and civilian exposure to 
toxins.

Following the examination it is requested 
that the examiner to the extent possible 
render opinions as to the following:

a) When was the rhabdomyolysis with 
marked elevation of CPK enzyme initially 
manifested? 

b) If manifested prior to any period of 
military service, whether it is as likely 
as not that the rhabdomyolysis with 
marked elevation of CPK enzyme underwent 
a chronic increase in severity during the 
pertinent period of active duty or acivte 
duty for training?

c) If no, whether it is as likely as not 
that the rhabdomyolysis with marked 
elevation of CPK enzyme is related to 
toxins to which the veteran was exposed 
while a member of the military?

If the examiner is unable to render an 
opinion(s), the examiner should so state.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process  considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeal

 


- 8 -


- 1 -


